On April 16, 1970 the Court of Appeals reversed so much of an order of this court as granted defendant MoMoore and one of his codefendants, Washington, a new trial; and reinstated the judgments convicting said defendants, but directed a hearing on the -issue of in-court identification (People v. MoMoore, 26 N Y 2d 331). Such hearing has heen held and -an order of the Supreme Court, Kings County, has been made, dated September 25, 1970, which adjudged the in-court identifications untainted by the lineup in question; and defendant McMoore’s appeal from the order dated September 25, 1970 is now before us. Order affirmed and the affirmance of the judgment against defendant MoMoore is -adhered to. No opinion. Munder, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.